DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 11/30/2020 has been entered. Claims 1,10 and 15 have been amended. Claim 21 has been canceled this time. No new Claim has been added. 1-5,8 and 10-20 are still pending in this application, with claims 1,10 and 15 being independent.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on November 30, 2020 has been entered.

Response to Arguments
Applicant’s arguments with respect to rejection of Claims 1-5,8 and 10-20 under 35 U.S.C. §103 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5,8 and 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over Verkaik et al.(US 2016/0210209 A1, hereinafter referred to as Verkaik) in view of Cheng et al. (US 2015/0046572 A1, hereinafter referred to as “Cheng”) and further in view of Hong et al. (US 8724456 B1, hereinafter “Hong”) and further in view of Vasseur (US 2006/0182035 A1, hereinafter “Vasseur”).


Regarding claims 1,10 and 15, Verkaik discloses a computer-networking method and computer system useful for implementing dynamic high-availability (HA) mode based on current wide area network (WAN) connectivity, comprising the steps of: 
connecting a first edge device (Verkaik Fig.3 Ref:306A Para[0070] Note Appliance 306A (i.e. first edge device) which provides connection to the ISP/WAN) of a local area network (LAN) (Verkaik Para[0067] Note the network includes one or more LANs) to the WAN (Verkaik Fig.3 Ref:316 Note internet (i.e. WAN), Para[0067] Note the design can be implemented for WAN connections) through a first set of one or more connection links (Verkaik Fig.3 Ref:ISP-A Para[0072,0098] Note the appliance 306A is connected to the internet via ISP-A (i.e. first set of connection links)); 
connecting a second edge device (Verkaik Fig.3 Ref:306B Para[0070] Note Appliance 306B (i.e. second edge device) which provides connection to the ISP/WAN) of the LAN to the WAN (Verkaik Fig.3 Ref:316 Note internet (i.e. WAN), Para[0067] Note the design can be implemented for WAN connections) through a second set of one or more connection links (Verkaik Fig.3 Ref:ISP-B Para[0072,0098] Note the appliance 306B is connected to the internet via ISP-B (i.e. second set of connection links));
operating the first edge device as an active edge device and the second edge device as a standby edge device (Verkaik Fig.3 Para[0077] Note the appliances 306A can be configured in live mode (i.e. active mode) and 306B can be configured to run in failover (i.e. standby mode)); 
Verkaik discloses the link (Verkaik Fig.3 Ref:312 Para[0102] Note peering link (i.e. edging link) between the appliance 306A and 306B) between the appliances to synchronize the information but does not explicitly disclose the link is used to synchronize a state of the plurality of connection links with the WAN that are connected to the first edge device and the second edge device.
However, Cheng from the same field of invention discloses the link to synchronize a state of the plurality of connection links with the WAN that are connected to the first edge device and the second edge device (Cheng Fig.1 Ref:104(1) Note switch 1 (i.e. first edge device) Ref:104(2) Note switch 2 (i.e. second edge device), Para[0011] Note the switch 1 and switch 2 are peer to each other and provide redundancy. Para[0024] Note the switch 1 notifies switch 2 (i.e. synchronization) of link to virtual switch is inoperable using peering link).  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Verkaik to have the feature of “the link to synchronize a state of the plurality of connection links with the WAN that are connected to the first edge device and the second edge device” as taught by Cheng. The suggestion/motivation would have been to provide network resources in case of a link failure without any interruption (Cheng, [0024]).
Verkaik in view of Cheng does not explicitly disclose through the edge link and the second edge device, connecting the first edge device to a particular connection link in the second set of connection links of the second edge device for the first edge device to send packets through and receive packets from the particular connection link; wherein when the second edge device connects the  
However, Hong from the same field of invention discloses through the edge link (Hong Fig.6C Ref:22B The protection link (i.e. edge link) between PR routers) and the second edge device (Hong Fig.6C Ref:16C The PE router (i.e. second edge device) for services 148 and 149), connecting the first edge device (Hong Fig.6C Ref:16D The PE router (i.e. first edge device) for services 148 and 149) to a particular connection link (Hong Fig.6C Ref:26C The access link 26C (i.e. particular connection link) is used for service 149) in the second set of connection links of the second edge device for the first edge device to send packets through and receive packets from the particular connection link (Hong Fig.6C Col:21 Lines:55-67, Col:22 Lines:1-64 The traffic to and from the PE router 16D goes through protection link and access link); wherein when the second edge device connects the first edge device to the particular connection link (Hong Fig.6C Ref:26C The access link is used for PE router 16D), the second edge device (Hong Fig.6C Col:21 Lines:55-67, Col:22 Lines:1-64 The PE router 16C (i.e. second edge device) forwards the traffic to and from PE router 16D).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Verkaik and Cheng to have the feature of “through the edge link and the second edge device, connecting the first edge device to a particular connection link in the second set of connection links of the second edge device for the first edge device to send packets through and receive packets from the particular connection link; wherein when the second edge device connects the first edge device to the particular connection link, the second edge device operates as a switch for connecting the first edge device to the second set of connection links that are connected to the second edge device” as taught by Hong. The suggestion/motivation would have been to provide redundant connectivity to a network via multiple provider edge routers (Hong [Col:2 Lines:8-19]).

Verkaik in view of Cheng and Hong does not explicitly disclose wherein the first edge device connects to the second set of connection links only through the second edge device.
	However, Vasseur from the same field of invention discloses wherein the first edge device (Vasseur Fig.1 Para[0048-49] The core router C1 (i.e. first edge device)) connects to the second set of connection links only through (Vasseur Fig.1,4A Para[0048-49] The core router C1 is connected to the links between core routers C3 and C4 only via backup tunnel BT1 which serves as an alternate path) the second edge device (Vasseur Fig.1 Para[0048-49] The core router C3 (i.e. second edge device)).
	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Verkaik, Cheng and Hong to have the feature of “wherein the first edge device connects to the second set of connection links only through the second edge device” as taught by Vasseur. The suggestion/motivation would have been to provide efficient Vasseur [0017]).

Specifically for claims 10 and 15, Verkaik discloses the computer system that includes an processor unit (Verkaik Fig.9 Ref-910) and memory unit (Verkaik Fig.9 Ref-925).
Regarding Claims 2,11 and 16, Verkaik in view of Cheng, Hong and Vasseur discloses a computer system and a method as explained above Claim 1. Verkaik further discloses detecting that the second set of connection links (Verkaik Fig.4 Para[0109-0116] Note a failover event with link 414 and link 416 active. Para[0102] Similar concept can be applied to 306A and 306B) are connected to the second edge device (Verkaik Fig.4 Ref-402B Note datacenter (i.e. second edge device)) and not to the first edge device (Verkaik Fig.4 Ref-402A Note datacenter (i.e. first edge device)).
Regarding Claims 3,12 and 17, Verkaik in view of Cheng, Hong and Vasseur discloses a computer system and a method as explained above Claim 1. Verkaik further discloses initiating a tunneling protocol via a proxy device (Verkaik Para[0113-0114] Note the traffic is routed through tunnel for 402B (i.e. proxy device). Para[0102] Similar concept can be applied to 306A and 306B) over the edge link between the first edge device and the second edge device (Verkaik Fig.4 Ref-414 Note link 414 (i.e. edge link)).
Regarding Claims 4,13 and 18, Verkaik in view of Cheng, Hong and Vasseur discloses a computer system and a method as explained above Claim 1. Verkaik further discloses detecting that the first set of connection links is connected to only the first edge device (Verkaik Fig.4 Para[0118] Note a failover event with link 416 and link 414 active. Para[0102] Similar concept can be applied to 306A and 306B).
Regarding Claims 5,14 and 19, Verkaik in view of Cheng, Hong and Vasseur discloses a computer system and a method as explained above Claim 1. Verkaik further discloses wherein the edge link is a high availability link (Verkaik Fig.4 Ref-414 Note link 414 (i.e. HA link)).

Regarding Claim 8, Verkaik in view of Cheng, Hong and Vasseur discloses a computer system and a method as explained above for Claim 1. Hong further discloses using a first tunnel to forward packets between a first edge device (Hong Fig.6C Ref:26D Col:22 Lines:30-37 The access link is used for incoming and outgoing traffic); using a second tunnel to forward packets between a first edge device and the WAN through the particular connection link of the second set of connection links and the second edge device (Hong Fig.6C Ref:26C,16D,16C Col:22 Lines:30-37 The access link is used for incoming and outgoing traffic from the PE router 16D (i.e. first edge device) via PE router 16C (i.e. second edge device)).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Verkaik, Cheng and Vasseur to have the feature of “using a first tunnel to forward packets between a first edge device and the WAN through a connection link of the first set of connection links; using a second tunnel to forward packets between a first edge device and the WAN through the particular connection link of the second set of connection links and the second edge device” as taught by Hong. The suggestion/motivation would have been to provide redundant connectivity to a network Hong [Col:2 Lines:8-19]).



Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Verkaik in view of Cheng, Hong, Vasseur and further in view of Hui et al. (US 2013/0019005 A1, hereinafter “Hui”).

Regarding Claim 20, Verkaik in view of Cheng, Hong and Vasseur discloses a computer system and a method as explained above for Claim 1. Verkaik in view of Cheng, Hong and Vasseur does not explicitly disclose wherein first set of connection links comprises two or more connection links.
However, Hui from the same field of invention discloses wherein first set of connection links comprises two or more connection links (Hui Fig.6 Para[0068] ROOT-1 or ROOT-2 devices (i.e. edge devices). Two WAN links may be implemented from a single device (i.e. border router)).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person Verkaik, Cheng, Hong and Vasseur to have the feature of “wherein first set of connection links comprises two or more connection links” as taught by Hui. The suggestion/motivation would have been to provide primary and backup links bandwidth usage to determine network state (Hui, [0069]).

Although specific columns, figures, reference numerals, lines of the reference(s), etc. have been referred to, Applicant should consider the entire applied prior art reference(s).

Additional References
The following prior arts are made of record and not relied upon is considered pertinent to applicant's disclosure:
1.	U.S. Patent Application Publication No. 2018/0006995 to Bickhart (Fig.1 and associated paragraphs).
2.	U.S. Patent Application Publication No. 2017/0123939 to Maheshwari (Fig.2 and associated paragraphs).
3.	U.S. Patent Application Publication No. 8243589 to Trost (Fig.1 and associated paragraphs).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDESH M PATIDAR whose telephone number is (571)272-2768.  The examiner can normally be reached on M-F - 9:00AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or 






/SUDESH M PATIDAR/Examiner, Art Unit 2415    

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415